Citation Nr: 1443199	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea with restless leg syndrome, to include as secondary to the Veteran's service-connected disabilities and related medications.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's obstructive sleep apnea and restless leg syndrome are not related to service, nor were they caused or aggravated by his service-connected disabilities or related medications.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea with restless leg syndrome, to include as secondary to service-connected disabilities and related medications, have not been met.  38 U.S.C.A § 1110 (2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for sleep apnea and restless leg syndrome, resulting from his service-connected depression, gastroesophageal reflux disease (GERD), or hypertension, or related medications for those disabilities.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

As an initial matter, the Board finds against service connection on a direct basis.  Although the Veteran's contentions are centered on a theory of secondary service connection, VA must also consider service connection for the Veteran's sleep apnea and restless leg syndrome on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  A review of the record, however, does not indicate, nor does the Veteran allege, that his sleep apnea and restless leg syndrome are directly related to service.

The Veteran's service treatment records (STRs) are devoid of showing treatment for sleep problems.  The first mention of sleep problems in the record is not until the Veteran's obstructive sleep apnea was diagnosed in May 2008, almost four decades post-service.  The Board does not dispute that the Veteran has a current diagnosis of sleep apnea.  However, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, there is no evidence attributing any current pathology to service.

The Board has reviewed the service examination reports, VA medical records, VA examinations, and private treatment records of file.  These records do not include any opinion linking the Veteran's sleep apnea and restless leg syndrome directly to service.  In the absence of any evidence in support thereof, service connection on a direct basis for sleep apnea with restless leg syndrome must be denied.

The Board also finds that the weight of the evidence demonstrates that the Veteran's current obstructive sleep apnea is not caused or aggravated by his service-connected disabilities.

The Veteran was afforded a VA Compensation & Pension examination in March 2010.  On the question of a relationship between sleep apnea, service-connected disabilities and related medications, the VA examiner noted that there was no evidence that taking thorazine for a brief time for his schizophrenic reaction would have caused the Veteran's sleep apnea.  The examiner also stated that neither the Veteran's hypertension medication at the time, hydroclorothiazide, nor his GERD medication, omeprazole, have been known to contribute to sleep apnea or restless leg syndrome.

In support of his claim, the Veteran submitted an article alleging a link between GERD and obstructive sleep apnea, and two articles describing a link between depression and obstructive sleep apnea.  The first article, titled "The relationship between obstructive sleep apnea and gastroesophageal reflux and the effect of antireflux therapy," reports the results of a study evaluating the relationship between GERD and obstructive sleep apnea, and the effect of combined therapy with the medications cisapride and omeprazole.  The study concluded that GERD is a predisposing factor for obstructive sleep apnea.  However, contrary to the Veteran's assertions, the article indicates that patients treated with omeprazole experience improvement in their sleep apnea condition.  The article does not suggest a cause-and-effect relationship.

The other two articles describe a Stanford University study which showed a link between depression and obstructive sleep apnea.  Although the study showed that people with depression are five times more likely to have a breathing-related sleep disorder than non-depressed people, the article acknowledged that "[i]t remains unclear how the conditions are linked...It remains unclear whether depression occurred before or after sleep apnea, and to what extent sleep apnea contributes to the maintenance or aggravation of depression."  The article also stated that sleep disorders can lead to hypertension.  The article clearly does not suggest a cause-and-effect relationship, stating it is unclear.  The fact that two medical conditions co-exist does not necessarily lead to a conclusion that one caused or aggravated the other. 

The other article, published by the National Sleep Foundation, also states that "[t]he relationship between sleep and depressive illness is complex - depression may cause sleep problems and sleep problems may cause or contribute to depressive disorders.  For some people, symptoms of depression occur before the onset of sleep problems.  For others, sleep problems appear first."  The article also describes the same Stanford University study discussed above.  Finally, the article states that depressed mood can be a sign of obstructive sleep apnea, and that restless leg syndrome is associated with depression.  Again, this does not necessarily support a causal relationship exists within the specific facts of the Veteran's medical history.

The RO obtained an additional medical opinion in April 2014.  In reaching a conclusion, the examiner reviewed the Veteran's claim file, medical history, and all evidence in the record, including the articles submitted by the Veteran.  The examiner concluded that the Veteran's obstructive sleep apnea is not at least as likely as not due to or aggravated by his current service-connected medical conditions or medications.  First, the examiner noted that the Veteran's leg movements, described in his medical records as both restless leg syndrome and "periodic limb movements of sleep (PLMS)," did not have the type of extrapyramidal movement effects during daytime that might be associated with antipsychotic medication usage.

Next, the examiner stated that GERD does not cause fixed airway obstruction.  As to the Veteran's medication usage, the examiner noted that the Veteran's PLMS would not be attributable to one year of usage of thorazine 40 years prior; rather, the majority of effects from that medication would begin during actual medication usage.  The examiner also noted that the Veteran's current medication, quetapine, was felt to be safe in the Veteran's case specifically because PLMS is not considered by his current mental health providers to be due to or aggravated by that medication.  Additionally, the examiner stated that the PLMS is more likely due to the sleep apnea rather than to a separate neurologic disability.  Referring to the articles submitted by the Veteran, the examiner explained "the Chinese study which veteran cites in support was a very small noncase controlled study that used no good statistical analysis, and which made statements that in [sic] in no way medically supported with rationale or evidence."  

Finally, the examiner stated that there is no medical evidence supporting the contention that hypertension causes obstructive sleep apnea.  Rather, the association between obstructive sleep apnea and hypertension is the reverse: moderate/severe obstructive sleep apnea can be a cause of secondary hypertension.

The Board finds that the evidence contained in the articles submitted by the Veteran is speculative at best.  While a medical article or treatise can provide support, it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, such that there is at least plausible causality based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998).  In this case, the articles are general in nature and do not include consideration of any facts specific to the Veteran's circumstances.  Furthermore, the Veteran has not submitted an opinion from a medical professional to accompany the articles.  Thus, the Board affords this evidence little probative value.

The Board also finds the Veteran's statements to have little probative weight as to nexus between his sleep apnea and restless leg syndrome, and his service-connected disabilities and related medications.  In a statement dated December 2010, the Veteran contends that the article he submitted shows that even minimal exposure to neuroleptics, such as thorazine and his current medications, can cause extrapyramidal symptoms even after drug use is discontinued.  While the Veteran is competent to report some symptoms of sleep apnea, such as daytime fatigue and those observed and told to him by his wife, the determination of any relationship between sleep apnea and the Veteran's service-connected disabilities involves complex medical etiological questions upon which the Veteran is not competent to opine.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea and the Veteran's service-connected disabilities that the Veteran is not shown to possess.  

The Board affords greater probative value to the opinions of the VA examiners.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions on a thorough review of the Veteran's specific medical history.  The most recent opinion, in particular, was very detailed with an explanation of the medical principles supporting the conclusions reached, and consideration of the treatise evidence submitted by the Veteran.

In summary, the Board finds that the preponderance of the evidence is against the claim of service connection for sleep apnea with restless leg syndrome on both a direct basis and as secondary to the Veteran's service-connected disabilities.  Consequently the benefit-of-the-doubt rule does not apply and the claim for service connection for sleep apnea with restless leg syndrome must be denied.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102(2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The appellant does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated November 2009, February 2010, and August 2010 are of record.  The VA obtained pertinent medical records including the appellant's service treatment records, service personnel records, and VA outpatient treatment reports.  Private treatment records were also submitted by the Veteran.

The RO has also obtained thorough medical examinations.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Thus, the Board finds that no further development of the claim is necessary to reach a decision.

ORDER

Entitlement to service connection for obstructive sleep apnea with restless leg syndrome, to include as secondary to the Veteran's service connected disabilities and related medications, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


